Title: To James Madison from James Leander Cathcart, 1 June 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


1 June 1803, Leghorn. No. 5. “Enclosed I … transmit my accompts & acot: curt: which closes my accompts as Consul for Tripoli,” as well as “a full exposition” of all expenditures “under the head of Tripoli since my administration commenced.” Hopes they meet with the government’s approbation. With the exception of “some diamond solitaires,” all the gifts for Algiers have arrived. Requests that at least $35,000 be sent to him from the State Department, of which $20,000 is to cover debts O’Brien has contracted with the Jews of Algiers on account of the U.S.; the remaining $15,000 “will hardly be sufficient to purchase the biennial present” due on 5 Sept., not including Cathcart’s “salary and other contingent expences.” Suggests that the “most advantageous manner to realize cash” would be for JM to order a Leghorn merchant house to advance money to the U.S. consuls in Barbary; they in turn could draw on U.S. bankers in London. Should JM desire it, Cathcart could procure “any sum” for a 1 percent commission. This would free Americans from borrowing from the Jews of Algiers, place all the Barbary accounts “into one point of view,” and save the U.S. “some thousands annually.” If he is continued as consul at Algiers, thinks the president should write the dey “by the store ship” that it should be held at Minorca until called for and that Cathcart and it should continue to Algiers together, where the dey would not be able to “resist so great a temptation.” Suggests that O’Brien’s “functions” should first “be suspended & his credit stop’d with the Jews who on his being no longer able to promote their interest would cease to espouse his cause.” Requests “letters patent,” should he be chosen to negotiate with Tripoli, so that he “may not again be exposed to the trifling ignorance & arrogance of men entirely unacquainted with the business entrusted to their guidance.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 2 pp. Enclosures are Cathcart’s “Exposition” of his consular administration (1797–1802) (1 p.), his “accompt current” with the U.S. (1 p.), his accounts with William Eaton on behalf of the U.S. (1 p.), his account of expenditures at Leghorn (1 p.), and his account of disbursements while at Tripoli (2 pp.).



   
   A full transcription of this document has been added to the digital edition.

